Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 1 of 11

IN THE, UNITED STATES DISTRICT COURT FOR THE
LAST RN DISTRICT OF PENNSYLVANIA

uames YW, Moody

: VW e beep a

° S. e f - 3 a Psa
pe
< Bo

begets
|
TERE C?TY OF PHILADELPHIA, et al. Noy.
V1 9 ome
CEVIL ACTION gf oatse |
ve a . s oe ok
No. 3:1%-ev-02413 3. Ciark

MOTION FOR LEAVE TO FILE AN
AN AMENDED COMPLAINT

1} Plaintiff, James W. Moody, pursuant to Rules 15(a) and 19(a)
Fed. R.Civ. P., request leave to file an amended complaint
adding parties as maybe deemed necessary pursuant Movant's
argument regarding unnamed Defendants.

2) Plaintiff also request that the time to Amend Complaint not
be started until All of the names, badge numbers, worker I.D.
numbers, positions, ranks, and titles be forwarded to Plaintiff
in orcer to satisfy Movant’s demands upon Complaint that it
may meet the legal and Lawful standard.

3) This Court should grant leave freely to amend complaint.
oman v. Davis, 371 U.S. 178, 182 (1962).

Respectfully submitted
James W. Moody
612 E. Vernon Rd.
Phila. Pa., 19119
215-252-0295

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 2 of 11

iN TEE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
PENNSYLVANIA
James W. Moody
2 Vs. :
THE CITY OF PHILADELPHIA, et al.
Cryin ACTION
No, 2:1 G-cv-O2413
ORDER

ASID NOW, this day of November, 2018 , upon consideration of
the City of Philadelphia’s immediate return of Mr. James W. Moody's Firearm filed on
November, 19 2017, and upon consideration of the evidence and/or legal arguments
presented, in that Plaintiff has violated no Laws, Statutes, or Ordinances that are
Lawtully justifiable, nor are there ANY legal or lawful claims as to such, IT IS
HERERY ORDERED, ADJUDGED and DECREED that: James W. Moody’s firearm

be returned immediately to his person.

BY THE COURT:

 

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 3 of 11

EN THE, UNITED STATES DISTRICT COURT
VOR THE EASTERN DISTRICT OF
PENNSYLVANIA

James W. Moody

; Vs. :
THE CUPY OF PHILADELPHIA, et al.
CIVUL ACTION
No. 2: 18-ev-2413
ORDER

AND NOW, this day of November, 2018 , upon consideration of
the fdeniitications of The Defendants_ filed on November, 19 2017, and upon
consideration of the evidence and/or legal arguments presented, IT IS HEREBY
ORDERED, ADJUDGED and DECREED that: The City give the names, badge
numbers, worker [.D. numbers, positions, ranks, and titles to Plaintiff as to be in the
Civil Action No. 2:18-cv-02413.

{Police Cfficers, Gun Unit Supervising Personnel, L&I Hearing board(s) as they were

involved in both incidents surrounding this matter).

BY THE COURT:

 

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 4 of 11

Durable Power Of Attorney
State of Pennsylvania

EFFECTIVE DATE: May 11th, 2016

DESIGNATION OF AGENT: |, James Walker Moody, name the following person as my attorney-
in-fact, hereinafter to be known as my agent for this Durable Power of Attorney: Paul Moody
(ir.). The agent's address and telephone number, as! am currently aware of it, is as follows:

619 N. 67th. St.
Phila. Pa, 19151

215-670-8237

GRANT OF AUTHORITY: | grant my agent general authority to act for me with respect to the
following subjects:

a) Claims and Litigation;
b) Records, Reports & Statements;

| understand that granting my agent this general authority means that my agent will be abie
to undertake any action in regards to the subject areas listed above.

FURTHER SPECIFIC AUTHORITY: My agent may also have the power to undertake and
effectuate the following specific acts, regarding ALL MATTERS AS THEY PERTAIN TO CIVIL
ACTION: 2:18-cv-02413; James W. Moody v. The Clty Of Philadelphia, et al. and ALL OTHER
related matters both Direct and indirect.

GOVERNING LAW: The law of the state of Pennsylvania shail govern this Power of Attorney in alt
respects,

REVOCATION OF THIS DOCUMENT: The Principal may revoke all or any part of the powers
granted in this Power of Attorney. Such revocation may be effected by following applicable
state statutes for revocation.

NOTICE TO THIRD PARTIES: Any third party who relies on the reasonable representations of an
agent regarding a matter relating to a power granted by a properly executed statutory Power of
Attorney form shall not incur any liability to the principal, or the principal's helrs, assigns, or
estate as a result of permitting the agent to exercise the authority granted by the power of

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 5 of 11

attorney. A third party who fails to honor a properly executed statutory Power of Attorney may
be liable to the principal, the agent, the principal's heirs, assigns, or estate for civil penalty, plus
damages, costs, and fees associated with the failure to comply with the statutory Power of
Attorney. if the Power of Attorney Is one which becomes effective upon the incapacity of the
principal, the incapacity of the principal is established by an affidavit, as required by taw.

Fhave not filled out an advanced healthcare directive, appointing an agent to make decisions for
my health.

INSTRUCTIONS TO AGENT

Accepting this Power of Attorney means that you have chosen to act as an agent for your
Principal, This means @ special legal relationship will have been created between the two of you,
a relationship that means you must undertake certain legai duties until this Power of Attorney
ends, whether It is because you choose to resign or whether it is because the Power of Attorney
gets terminated or revoked.

Your duties include, but are not limited to:

a) Acting In a way that the principal expects you to or acting in the principal's best interest
with regard to the Actions discussed hereln;

b} Acting only within the authority granted in this Power of Attorney;
c) Acting with loyalty towards the Principal;

d} Avoiding any conflicts of Interest that would detrimentaily affect your ability to act for
the Principal's best Interests;

e) Acting with competence, diligence, and care;

f} Keeping a record of all transactions made under the authozity granted by this Power of
Attorney;

g) Preserving any estate plan the Principal has made if you are aware of it and if it is
consistent with the Principal's best interests;

h} Cooperating with anyone that may be making healthcare decisions for and on behalf of
the Principal, as long as those decisions are being made according to the Principal's
expectations or best interests;

i) Acting in good faith; and

}) Making sure that you disclose your agent relationship with the principal any time you sign
or otherwise execute a legal document. You may do so by writing the principal's name,
followed by your name and signature and then listing "As Agent” next to your signature.

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 6 of 11

TERMINATION OF AGENT'S AUTHORITY: if there is any event that you become aware of that
terminates this Power of Attorney or your authority under it, you must immediately stop acting
as Agent for your Principal. Such events which may terminate this Power of Attorney or your
authority under it include:

a) The Principal's revocation of this document;

b) The occurrence of any termination event which may be stated herein;
c) The purposes of this Power of Attorney have been fully accomplished;
d)} The Principal dies; or

e@) if you are married to the Principal, any legal action which terminates your marital
relationship unless any instructions herein state otherwise.

if there is anything about this document or your duties that you do not understand, you should
seek independent legal counset.

EXECUTION:

1, JAMES W, MOODY, the principal, sign my name to this Power of Attorney on the date listed
below and being first duly sworn, do declare to the undersigned authority that | sign and
execute this Instrument as my Power of Attorney and that | sign it willingly, or willingly direct
another to sign for me, that | execute it as my free and voluntary act for the purposes expressed
In the Power of Attorney and { declare that | am eighteen years of age or older, of sound mind
and under no constraint or undue influence.

Name of Principal: James W. Moody

 

 

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 7 of 11

State of Pennsylvania

County of HiLa

onthis AY dayof_ S277 ,20 {before me,
personally appeared AMES GS. 7 ob} , to me known to be
the person described in and who executed the foregoing instrument, and acknowledged that
they executed it as their free act and deed.

By tO fede

Notary Signature, Printed Name, and Notary/Bar Roll Number

COMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL /
Robert A. Nickens, Nolary Pubtic
Cily of Philadelphia, Philadelphia Counly
My Commission Expires dune 29. 2021
MEMBER, PENNS YLVAN-AASSOCIATION OF RGTARIES

   
    

  
   

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 8 of 11

ra Fhe Watcher Sindaddgi@gmailcom &

Civil Action No.2:48-cv02413 regarding non-receipt of Answer to Complaint & Power Of Attorney.
October 26, 20718 at 3:47 AM

ade, pa) 2S phia.qay

(en poune@awenk dveqmail.com

 

   
 

Dear Andrew F. Pomager,

A legal paper has been ordered by the court to have been filed 10/22/2018 as per the requested extension by you and/or your office,
in the interim four({4} days or an excess of 96 hours have passed and | have yet to receive anything regarding this matter from you or your
office in the form of a response. Please send the Answer to Complaint to both of the corresponding emails Immediately, as { currently
have no access to tne Federal server.

Mr. Pomager, you have been previously notified via telephone conversation personally that Paul Moody (jr.}, (Brother) would be acting
on my behalf and at rey behest due to my inability to address matters because of my work schedule, to this and, | am sending you
documentation of his siatus as my Attorney in fact. Thank you for your cooperation and that of your office.

James W. Moody
The Patron of Philadelphia

Durable Power Of Attorney
State of Pennsyivenia

EFFECTIVE DATE: May Lith, 2016

DESIGNATION OF AGENT: |, James Walker Mioody, name the followeng person as my attornéy-
in-fact, hereinafter to be known as my agent for this Gurable Power of Attorney: Paul Moody
(ir.). The agent's address and telephone number, as | am currently aware of it, is a5 follows:

619 N. 67th. St.
Phila. Pa, 19151

215-670-8237

GRANT GF AUTHORITY: | grant my agent general authority to act for me with respect to the
followlag subjects:

a] Claims and Litigation;
b) Records, Reports & Statements:

lurderstand that granting my agent this general authority means that my agent will be able
te undertake any action in regards te the subject areas listed above.

FURTHER SPECIFIC AUTHORITY: My agent may also have the power to undertake and
effectuate the following specific acts, regarding ALL MATTERS AS THEY PERTAIN TO GVIL
ACTION: 2:18-cw-02413; lames W. Moody ©. The City Of Phiadeiphia, et al. and ALL OTHER
related matters both Direct and indirect.

GOVERNING LAW The law of the state af Pennsylvania chall govern this Power af Attorney in all
respects,

 

BEA a Tea SU Tut AAPA: The Bein oinal esac eocombe ai ee amu mart af the nenarare

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 9 of 11

FA ee BA RE be othe EW EE ERE OF RS, GR TL pe Rad ete pe et et

granted In this Power af Attorney. Such revocation may be effected by following applicable
state statutes for revocation.

NOTICE 70 THIRD PARTIES: Any third party whe relies on the reasonable representations of an
agent regarding a matter relating to 4 power granted by 4 properly executed statutory Power of
Attorney form shall not incur any liability to the principal, or the principal's heirs, assigns, or
estate as a result of permitting the agent to exercise the authority granted by the power of

attorney. A third party wha fails to honor a property executed statutory Power of Attorney may
be liable to the principal, the agent, the principal's heirs, assigns, or estate for civil penalty, plus
damages, costs, and fees assoclated with the failure to comply with the statutory Power af
Attormay. If the Power of Attorney is one which becomes effective upon the Incapacity of the
principal, the incapacity of the principal is established by an affidavit, as required by law.

Ihave not filled out an advanced healthcare directive, appainting an agent to make decisions for
rvy health.

INSTRUCTIONS TO AGENT

Accepting this Power of Attorney means that you have chosen to act as an agent for your
Frincipal. This means a special legal relationship will have been created between the two of you,
a relationship that means you must undertake certain legal duthes until this Power af Attorney
ands, whether it is because you choose to resign or whether it ¢ because the Power of Attorney
gets terminated or revoked.

Your duties include, but are aot limited to:

a} Acting in a way that the principal expects you te ar acting in the principal's best interest
with regard to the Actions discussed herein;

b} Acting only within the authority granted in this Power of Attorney;
c] Acting with loyalty towards the Principal;

d} Avoiding any conflicts of interest that would detrimentally affect your ability te act for
the Principal's best interests;

e) Acting with competence, diligence, and care;

f] Keeping a record of all transactions made under the authority granted by this Power of
Attamey;

g&) Praserving any estate plan the Principal has made if you are aware of it and if it &
consistent with the Principal's best interests;

h} Cogperating with anyone that may be making healthcare decisions for and on behalf of

 

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 10 of 11

the Principal, as long as those decisions are being made according to the Principal's
expectations or best Interests:

i} Acting in good faith; and

j) Making sure that you disclose your agent relationship with the principal any time you sign
or otherwise execute a legal document. You may do so by writing the principal's name,
followed by your name and signature and then Esting "As Agent" next to your signature.

TERMINATION GF AGENT'S AUTHORITY: H there is any event that you become aware of that
terminates this Power of Attorney or your authority vader ft, you must immediately stop acting
as Agent for your Principal. Such events which may terminate this Power of Attorney of your
authority under a include:

a) The Principal's revocation of this document;

b} Tie occurrence of any termination event which may be stated herein:
¢} The purposes of this Power of Attorney have been fully accomplished;
d} The Principal dies; or

e} if you are married to the Principal, any legal action which terminates your marital
relationship unless any instructions herein state othervase.

lf there is anything about this document or your duties that you do not understand, you should
seek independent legal counsel.

EXECUTION:

 

| JAMES W. MOODY, the principal, sign my name to this Power of Attorney on the date listed
below and being first duly sworn, do declare ta the undersigned authority that | sign and
execute this instrument as my Power of Attorney and that | sign it willingly, ar willingly direct
another to sige for me, that | execute 4 as my free and voluntary act far the purposes expressed
in the Power of Attorney and | deciare that | am eighteen years of age or older, of sound mind
and under no constraint or undue influence.

Name of Principal: lames W. Moody

 

 
Case 2:18-cv-02413-JHS Document9 Filed 11/19/18 Page 11 of 11

FAY: SE

Date

 
